Case 2:17-cv-08719-DDP-E Document 121 Filed 08/10/21 Page 1 of 15 Page ID #:3446



  1
  2                                                       JS-6
  3                                                                        O
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11   NICOLINE AMBE,individually,       )    Case No. 2:17-CV-08719 DDP-E
      and THE ESTATE OF THE             )
 12   DECEDENT NDIFORCHU ALFRED         )
      TAMUNANG, by administrator        )    ORDER RE: MOTIONS FOR SUMMARY
 13   NICOLINE AMBE; SUZY ANJIM         )    JUDGMENT
      NDIFORCHU; BLAFANWI               )
 14   NDIFORCHU; BOBBI AMANG            )    [Dkt. 94, 95]
      NDIFORCHU; CHO MOFOR              )
 15   NDIFORCHU; SARAH NGWE GEH         )
                                        )
 16                     Plaintiffs,
 17         v.
 18   AIR FRANCE, S.A., a French
      public limited company; and
 19   DOES 1-50.
 20                     Defendant.
 21
 22         Presently before the court are cross motions for summary
 23   judgment filed by Plaintiffs (Dkt. 94) and Defendant Air France,
 24   S.A. (“Air France”) (Dkt. 95).        Having considered the submissions
 25   of the parties, the court GRANTS Air France’s motion, DENIES
 26   Plaintiffs’ motion, and adopts the following Order.
 27   I.   Background
 28         On December 7, 2015, Ndiforchu Alfred Tamunang (“Decedent”)
      died on an Air France flight from Los Angeles to Paris.           (Third
Case 2:17-cv-08719-DDP-E Document 121 Filed 08/10/21 Page 2 of 15 Page ID #:3447



  1   Amended Complaint ¶ 22.)     At the start of the flight’s descent into
  2   Paris, flight attendants discovered Decedent stretched out across
  3   three seats.   (Declaration of Sarah Passeri, Ex. A at 4.)
  4   Decedent’s eyes were rolled back, he was not breathing, and he had
  5   no pulse.   (Id.)   Five flight attendants, including a nurse,
  6   attempted to resuscitate Decedent through the use of an automatic
  7   external defibrillator, cardiac massage, a balloon ventilator,
  8   oxygen, and the injection of “pysiological serum,” to no avail.1
  9   (Id.)    Cockpit personnel immediately informed the control tower to
 10   request priority landing and the immediate assistance of French
 11   emergency medical technicians.      (Passeri Decl., Ex. C at 11.)
 12   French medical personnel on the ground took over resuscitative
 13   efforts from flight attendants, but declared Decedent dead on the
 14   plane a few minutes later.      (Passeri Decl. Ex. A at 4, C at 11.)
 15   The U.S. State Department’s Report of Death of U.S. Citizen Abroad
 16   indicates that Decedent died of “Natural causes,” as certified by a
 17   French doctor from the Charles de Gaulle Airport Medical Unit and
 18   registered with French authorities the day after Decedent’s death.
 19   (Passeri Decl., Ex. M.)
 20        Plaintiffs’ Third Amended Complaint, however, alleges that an
 21   autopsy, conducted approximately 6 weeks later in Cameroon,
 22   determined that Decedent’s cause of death was “accidental
 23   aspyhxiation.”    (TAC ¶ 29.)    Plaintiffs’ TAC alleges causes of
 24   action for strict liability and negligence against Air France,
 25   pursuant to the Convention for the Unification of Certain Rules
 26   Relating to International Carriage by Air, May 28, 1999, S. Treaty
 27
           1
             There appears to be no dispute that this term refers to
 28   saline.

                                            2
Case 2:17-cv-08719-DDP-E Document 121 Filed 08/10/21 Page 3 of 15 Page ID #:3448



  1   Doc. No. 106–45 (“Montreal Convention”).        Plaintiffs and Air France
  2   now each move for summary judgment.
  3   II.   Legal Standard
  4         Summary judgment is appropriate where the pleadings,
  5   depositions, answers to interrogatories, and admissions on file,
  6   together with the affidavits, if any, show “that there is no
  7   genuine dispute as to any material fact and the movant is entitled
  8   to judgment as a matter of law.”       Fed. R. Civ. P. 56(a).      A party
  9   seeking summary judgment bears the initial burden of informing the
 10   court of the basis for its motion and of identifying those portions
 11   of the pleadings and discovery responses that demonstrate the
 12   absence of a genuine issue of material fact.         See Celotex Corp. v.
 13   Catrett, 477 U.S. 317, 323 (1986).        All reasonable inferences from
 14   the evidence must be drawn in favor of the nonmoving party.           See
 15   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 242 (1986).           If the
 16   moving party does not bear the burden of proof at trial, it is
 17   entitled to summary judgment if it can demonstrate that “there is
 18   an absence of evidence to support the nonmoving party’s case.”
 19   Celotex, 477 U.S. at 323.
 20         Once the moving party meets its burden, the burden shifts to
 21   the nonmoving party opposing the motion, who must “set forth
 22   specific facts showing that there is a genuine issue for trial.”
 23   Anderson, 477 U.S. at 256.      Summary judgment is warranted if a
 24   party “fails to make a showing sufficient to establish the
 25   existence of an element essential to that party’s case, and on
 26   which that party will bear the burden of proof at trial.”           Celotex,
 27   477 U.S. at 322.    A genuine issue exists if “the evidence is such
 28   that a reasonable jury could return a verdict for the nonmoving

                                            3
Case 2:17-cv-08719-DDP-E Document 121 Filed 08/10/21 Page 4 of 15 Page ID #:3449



  1   party,” and material facts are those “that might affect the outcome
  2   of the suit under the governing law.”        Anderson, 477 U.S. at 248.
  3   There is no genuine issue of fact “[w]here the record taken as a
  4   whole could not lead a rational trier of fact to find for the
  5   nonmoving party.”    Matsushita Elec. Indus. Co. v. Zenith Radio
  6   Corp., 475 U.S. 574, 587 (1986).
  7          It is not the court’s task “to scour the record in search of a
  8   genuine issue of triable fact.”       Keenan v. Allan, 91 F.3d 1275,
  9   1278 (9th Cir. 1996).     Counsel have an obligation to lay out their
 10   support clearly.    Carmen v. San Francisco Sch. Dist., 237 F.3d
 11   1026, 1031 (9th Cir. 2001).      The court “need not examine the entire
 12   file for evidence establishing a genuine issue of fact, where the
 13   evidence is not set forth in the opposition papers with adequate
 14   references so that it could conveniently be found.”          Id.
 15   III.   Discussion
 16          Under Article 17 of the Montreal Convention, an air “carrier
 17   is liable for damage sustained in case of death or bodily injury of
 18   a passenger upon condition only that the accident which caused the
 19   death or injury took place on board the aircraft or in the course
 20   of any of the operations of embarking or disembarking.”            Montreal
 21   Convention, art. 17.     The dispositive question here is whether
 22   Decedent’s death resulted from an “accident.”
 23
             It is well established that, for purposes of the Montreal
 24
      Convention, an injury arises from an accident “only if a
 25
      passenger’s injury is caused by an unexpected or unusual event
 26
 27
 28

                                            4
Case 2:17-cv-08719-DDP-E Document 121 Filed 08/10/21 Page 5 of 15 Page ID #:3450



  1   or happening that is external to the passenger.”2         Air France
  2   v. Saks, 470 U.S. 392, 405 (1985); Phifer v. Icelandair, 652
  3   F.3d 1222, 1224 (9th Cir. 2011).       “But when the injury
  4   indisputably results from the passenger’s own internal
  5   reaction to the usual, normal, and expected operation of the
  6   aircraft, it has not been caused by an accident . . . .”
  7   Saks, 470 U.S. at 406; Caman v. Cont’l Airlines, Inc., 455
  8   F.3d 1087, 1089 (9th Cir. 2006).       A Plaintiff bringing a
  9   Montreal Convention claim bears the burden of showing that an
 10   accident occurred.    See Armstrong v. Hawaiian Airlines, Inc.,
 11   416 F. Supp. 3d 1030, 1043 (D. Haw. 2019).
 12
           A.   Cause of Death
 13
           Here, French medical authorities determined that Decedent
 14
      died of “[n]atural causes.”      Such an injury, if suffered in
 15
      the usual course of aircraft operations, would not, of course,
 16
      constitute an “accident.”      Plaintiffs attempt to carry their
 17
      burden, or to at least create a genuine dispute of fact as to
 18
      the cause of Decedent’s death, by arguing that their own
 19
      motion for summary judgment “proved” that Decedent died not of
 20
      natural causes, but rather by “accidental asphyxia.”3
 21
      (Plaintiffs’ Opposition to Air France MSJ at 5.)         Needless to
 22
 23        2
             In Montreal Convention cases, courts regularly apply
      principles applicable to the Montreal Convention’s predecessor,
 24   Convention for the Unification of Certain Rules Relating to
      International Transportation by Air (“Warsaw Convention”)”, October
 25   12, 1929, 49 Stat. 3000, 137 L.N.T.S. See Narayanan v. British
      Airways, 747 F.3d at 1127 n.2.
 26
           3
             Although Plaintiffs’ Opposition (Dkt. 101) to Air France’s
 27   Motion for Summary Judgment is captioned correctly, each page of
      Plaintiffs’ Opposition is labeled “Memorandum of Points and
 28   Authorities ISO Plaintiffs’ MSJ.”

                                            5
Case 2:17-cv-08719-DDP-E Document 121 Filed 08/10/21 Page 6 of 15 Page ID #:3451



  1   say, Plaintiffs’ Motion for Summary Judgment is not evidence.
  2   More importantly, however, Plaintiffs’ theory as to
  3   “accidental asphyxia” is not supported by any admissible
  4   evidence.
  5
                  1.   Dr. Wanji
  6
           Plaintiffs’ asphyxiation theory is based primarily upon
  7
      the declaration of non-retained expert Dr. Wanji Rene (“Dr.
  8
      Wanji”), produced for the first time in connection with
  9
      Plaintiff’s motion.     Dr. Wanji’s declaration is accompanied by
 10
      a two-page autopsy report ostensibly conducted in Cameroon six
 11
      weeks after Decedent’s death.      Dr. Wanji’s opinion is
 12
      inadmissible for several reasons.         First, Dr. Wanji never
 13
      produced a written report, as required under Federal Rule of
 14
      Procedure 26(a)(2)(B) of all experts “retained or specially
 15
      employed to provide expert testimony.”         Plaintiff’s only
 16
      explanation is that Dr. Wanji is a non-retained expert.
 17
      Courts, however, do not necessarily exempt experts from Rule
 18
      26(a)(2)(B) simply on the basis of counsel’s designation.
 19
      See, e.g., Burreson v. BASF Corp., No. 2:13-CV-0066 TLN AC,
 20
      2014 WL 4195588, at *4 (E.D. Cal. Aug. 22, 2014); cf. Goodman
 21
      v. Staples The Off. Superstore, LLC, 644 F.3d 817, 826 (9th
 22
      Cir. 2011) (“[A] treating physician is only exempt from Rule
 23
      26(a)(2)(B)’s written report requirement to the extent that
 24
      his opinions were formed during the course of treatment.”).
 25
      Indeed, Dr. Wanji’s declaration states that he reviewed
 26
      documents produced in the course of this litigation, which
 27
      were presumably provided to him by Plaintiffs’ counsel.
 28

                                            6
Case 2:17-cv-08719-DDP-E Document 121 Filed 08/10/21 Page 7 of 15 Page ID #:3452



  1   (Wanji Decl. ¶ 4.)    The declaration is silent as to the nature
  2   of Dr. Wanji’s relationship to or interactions with Plaintiffs
  3   or their counsel.    (Wanji Decl. ¶ 4.)
  4
           Second, even assuming that Rule 26(a)(2)(B) does not
  5
      apply to Dr. Wanji, Rule 26(a)(2)(C) does.        Rule 26(a)(2)(C)
  6
      requires an expert disclosure to state (1) “the subject matter
  7
      on which the witness is expected to present evidence” and (2)
  8
      “a summary of the facts and opinions to which the witness is
  9
      expected to to testify.”     Fed. R. Civ. P. 26(a)(2)(C).
 10
      Plaintiffs’ disclosure, which stated only that Dr. Wanji “may
 11
      provide expert testimony with regards to his autopsy report,
 12
      medical facts and opinions concerning examination, diagnosis,
 13
      results of the autopsy [sic] . . .” complied with only the
 14
      first of these prescriptions, and can hardly be said to
 15
      comprise a summary of Dr. Wanji’s opinion that Decedent died
 16
      of accidental asphyxiation resulting from the ingestion of a
 17
      cork.   Plaintiffs may not, therefore, rely upon the Wanji
 18
      Declaration to support or oppose the instant motions for
 19
      summary judgment.    See Fed. R. Civ. P. 37(c)(1).
 20
           Even putting aside Rule 26 disclosure issues, Dr. Wanji’s
 21
      declaration does not meet the standards of admissibility
 22
      imposed by Federal Rule of Evidence 702.        Trial courts have a
 23
      gatekeeping function regarding expert testimony.         Daubert v.
 24
      Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589 n.7
 25
      (1993).   Where “scientific, technical, or other specialized
 26
      knowledge will assist the trier of fact” to understand
 27
      evidentiary or factual issues, an expert witness who is
 28

                                            7
Case 2:17-cv-08719-DDP-E Document 121 Filed 08/10/21 Page 8 of 15 Page ID #:3453



  1   qualified by “knowledge, skill, experience, training, or
  2   education” may “testify thereto in the form of an opinion or
  3   otherwise.”    Fed. R. Evid. 702.     The proponent of the expert
  4   testimony has the burden of establishing that the relevant
  5   admissibility requirements are met by a “preponderance of the
  6   evidence.”    Daubert, 509 U.S. at 592 n.10 (citing Bourjaily v.
  7   United States, 483 U.S. 171, 175 (1987)).        Courts employ a
  8   flexible inquiry tied to the facts of the particular case to
  9   make determinations regarding the reliability of expert
 10   testimony.    Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137,
 11   152 (1999).    The focus should be “solely on principles and
 12   methodology, not on the conclusions they generate.”          Daubert,
 13   509 U.S. at 595; see also Fed. R. Evid. 702 Adv. Comm. Note to
 14   2000 Amdt.    An expert’s experience alone can provide a
 15   sufficient foundation for expert testimony, so long as the
 16   witness explains “how that experience leads to the conclusion
 17   reached, why that experience is a sufficient basis for the
 18   opinion, and how that experience is reliably applied to the
 19   facts.”   Fed. R. Evid. 702 Advisory Committee Note to 2000
 20   Amdt.
 21
           Dr. Wanji’s declaration falls short of Rule 702 standards
 22
      in numerous respects.     First, the only evidence of Dr. Wanji’s
 23
      qualifications is his own statement that he is “a medical
 24
      doctor and pathologist with over 20 years of experience.”
 25
      (Wanji Decl. ¶ 1.)    There is no indication that Dr. Wanji has
 26
      any particular expertise in asphyxiation, or indeed that he
 27
      has ever conducted an autopsy other than that of Decedent.
 28

                                            8
Case 2:17-cv-08719-DDP-E Document 121 Filed 08/10/21 Page 9 of 15 Page ID #:3454



  1   Nor do Plaintiffs respond in any way to Air France’s
  2   contention that Dr. Wanhji is, in fact, a neonatologist.
  3   Second, although Dr. Wanji’s declaration states that “multiple
  4   other instructions not followed are procedures which would
  5   have greatly enhanced to . . . over 80% [Decedent’s] chance of
  6   surviving . . .,” he provides no methodology to explain such a
  7   conclusion.     The court notes further that Dr. Wanji’s
  8   declaration that Decedent was “in good health and great shape”
  9   when he boarded the plane is inconsistent with Dr. Wanji’s own
 10   autopsy report, which stated that Decent was “thin, frail,”
 11   and had “poor dentition with evidence of remote missing
 12   teeth,” with apparent history of a tracheal tube and a “G-
 13   tube.”   Given these questions about Dr. Wanji’s
 14   qualifications, experience, and methodology, his declaration
 15   and report are not sufficiently reliable, and are not
 16   admissible under Rule 702.
 17
                 2.    Dr. Nsahlai
 18
           Plaintiffs also rely upon the declaration and report of
 19
      Christiane Nsahlai (“Dr. Nsahlai.”) Dr. Nsahlai submitted an
 20
      expert report opining that Decedent died of “accidental
 21
      asphyxia,” that his death “was an unusual or unexpected event
 22
      that was external to him,” and that Air France did not follow
 23
      its own medical protocols.       Dr. Nsahlai’s opinions, however,
 24
      are also not admissible.       As an initial matter, and
 25
      notwithstanding Plaintiffs’ counsel’s attempt to prevent Dr.
 26
      Nsahlai from answering questions concerning her relationship
 27
      to counsel, with whom she shares a last name, it is now clear
 28

                                            9
Case 2:17-cv-08719-DDP-E Document 121 Filed 08/10/21 Page 10 of 15 Page ID #:3455



  1   that Dr. Nsahlai is Plaintiffs’ counsel’s sister.          “Federal
  2   courts have the inherent power to disqualify expert witnesses
  3   to protect the integrity of the adversary process, protect
  4   privileges that otherwise may be breached, and promote public
  5   confidence in the legal system.”       Hewlett-Packard Co. v. EMC
  6   Corp., 330 F. Supp. 2d 1087, 1092 (N.D. Cal. 2004).          Dr.
  7   Nsahlai’s obvious conflict of interest would alone be
  8   sufficient to warrant her disqualification.
  9
             Furthermore, however, Dr. Nsahlai’s opinions are not
 10
      admissible under Rule 702.      Although designated as an expert
 11
      on Montreal Convention accidents, airline emergency
 12
      procedures, and “medical facts” involving Decedent, Dr.
 13
      Nsahlai testified that she has no experience in the aviation
 14
      industry as anything other than a passenger, she has no
 15
      training or expertise in on-board medical procedures, and her
 16
      only knowledge of the Montreal Convention is “hearing about
 17
      it.”    Nor is there any indication that any other experience
 18
      qualifies her to render expert opinions in this matter, or
 19
      that her opinions are grounded in any reliable methodology.
 20
      Rather, her opinion appears to have been based largely on the
 21
      inadmissible opinions of Dr. Wanji, and no other medical
 22
      records, Indeed, Dr. Nsahlai acknowledged that she did not
 23
      take the French certification of death by natural causes into
 24
      account.    Furthermore, like Dr. Wanji, she does not appear to
 25
      have any expertise in asphyxiation or autopsies, but rather is
 26
      a doctor of obstetrics and gynecology in Cameroon.          In light
 27
      of these facts, Plaintiffs have failed to demonstrate that her
 28

                                           10
Case 2:17-cv-08719-DDP-E Document 121 Filed 08/10/21 Page 11 of 15 Page ID #:3456



  1   opinions or testimony are admissible under Rule 702, and
  2   Plaintiffs may not rely on them here.
  3
             B.      Air France’s Actions
  4
             Apart from the “accidental asphyxiation” theory,
  5
      Plaintiffs posit that Air France’s various alleged failures
  6
      with respect to the medical care provided to Decedent onboard
  7
      the aircraft constitute an “accident.”        Actions by crew
  8
      members can, in some cases, qualify as the type of “unexpected
  9
      or unusual event” necessary to the occurrence of an “accident”
 10
      under the Montreal Convention.        In Prescod v. AMR, Inc., 383
 11
      F.3d 861, 868 (9th Cir. 2004), for example, a passenger
 12
      notified the air carrier that she was traveling with a bag
 13
      containing medication and a breathing-assistance device, which
 14
      needed to remain with her at all times.        Prescod, 383 F.3d at
 15
      864.    Although the airline had promised that the bag could
 16
      stay with the passenger, she was forced to relinquish the bag
 17
      before boarding the second leg of her flight.         Id.   The
 18
      carrier then lost the bag, and the passenger died of
 19
      respiratory distress some days later.        Id. at 865. The Ninth
 20
      Circuit found that, although baggage delays are not unusual,
 21
      “removing the bag from Neischer's possession was ‘unusual or
 22
      unexpected.’ Airlines do not usually take steps that could
 23
      endanger a passenger’s life after having been warned of the
 24
      person’s special, reasonable needs and agreeing to accommodate
 25
      them.”      Id. at 868.
 26
 27          Inaction, too, may constitute an unusual event sufficient
 28   to qualify as an “accident.”       In Olympic Airways v. Husain,

                                            11
Case 2:17-cv-08719-DDP-E Document 121 Filed 08/10/21 Page 12 of 15 Page ID #:3457



  1   540 U.S. 644, 647 (2004), for example, an asthmatic passenger
  2   informed an air carrier that he could not sit near smoking
  3   passengers, and supported his claim with a letter from a
  4   physician.      Husain, 540 U.S. at 647.    The airline nevertheless
  5   seated the passenger near a smoking section and thrice refused
  6   to re-seat him.      Id.   Heavy cigarette smoke caused the
  7   passenger to have a severe asthma attack, and die.          Id. at
  8   648.       The Supreme Court held that, although the smoke itself
  9   was not unusual, and the passenger’s reaction was internal,
 10   the crew’s failure to act qualified as an unusual event
 11   external to the passenger, sufficient to qualify as an
 12   “accident.”      Id. at 654-55.
 13
             Here, Plaintiffs point to several supposed instances of
 14
      the crew’s unusual, wrongful responses upon discovering
 15
      Decedent unconscious, including “failure to follow in-flight
 16
      medical procedures,” failure to seek the assistance of a
 17
      ground-based doctor, improper administration of saline, and
 18
      failure to properly use the defibrillator. Plaintiffs point to
 19
      no admissible evidence, however, to support these theories.
 20
      As discussed above, the opinions of Drs. Wanhji and Nsahlai
 21
      are not admissible.        The only other evidence cited by
 22
      Plaintiffs is the opinion of Helen Zienkievicz, a designated
 23
      expert in “the applicable standard of care, negligence, with
 24
      regards to Air Franc’s handling of the medical emergency of
 25
      [Decedent], accident under the Montreal Convention.”4
 26
 27
             4
             Plaintiffs’ do not dispute that they did not take the
 28   deposition of any percipient witness.

                                            12
Case 2:17-cv-08719-DDP-E Document 121 Filed 08/10/21 Page 13 of 15 Page ID #:3458



  1   (Passeri Decl., Ex C ¶ 1.)      Zienkievicz’s expert report also
  2   describes her as “an expert in the field of aviation industry
  3   standards.”    (Id., Ex. D.).    Nevertheless, Zienkievicz
  4   testified that she is only “somewhat familiar with [the
  5   Montreal Convention],” and is “not a legal expert.”          (Passeri
  6   Decl., Ex. E at 37.)     Furthermore, although Zienkievicz’s
  7   report opines that Decedent died from “accidental asphyxia,”
  8   and that various Air France crew members’ actions or inactions
  9   contributed to Decedent’s death, she testified that she was
 10   not rendering a “medical opinion,” but rather an opinion on
 11   “cabin safety and CPR and Hemlich.”        (Passeri Decl., Ex. E at
 12   68.)   Zienkievicz appears, thus, to have conceded that she is
 13   not qualified to render any opinion as to whether an
 14   “accident” occurred for purposes of the Montreal Convention,
 15   or as to the cause of Decedent’s death and the factors that
 16   contributed to it.
 17
             Zienkievicz’s principles and methodology, or lack
 18
      thereof, are also cause for concern.        Daubert, 509 U.S. at
 19
      595.   Zienkievicz’s conclusions are admittedly founded upon
 20
      the inadmissible Wanji opinions, discussed above.          (Passeri
 21
      Decl., Ex. E at 68.)     Although Zienkievicz also testified that
 22
      her opinions were partly based upon the flight attendants’
 23
      reports, those reports are in French.        Zienkievicz testified,
 24
      however, that she does not read French, and used Google
 25
      Translate to interpret some of the French-language documents.5
 26
      (Id. at 21, 39.)     Plaintiffs do not dispute Air France’s
 27
 28

                                           13
Case 2:17-cv-08719-DDP-E Document 121 Filed 08/10/21 Page 14 of 15 Page ID #:3459



  1   representations that Plaintiffs, despite Air France’s request,
  2   never produced any translated documents upon which Zienkievicz
  3   relied, and Plaintiffs have not shown, or attempted to show,
  4   that any Google Translate translations were accurate.
  5
            Nor was Zienkievicz aware of critical details of this
  6
      case, including documentation indicating that French
  7
      authorities determined that Decedent died of natural causes.
  8
      (Id. at 41-42.)    Further, although Zienkievicz opined that a
  9
      flight attendant “practiced maleficence” by injecting Decedent
 10
      with saline, she provides no basis for her assumption that the
 11
      treating flight attendant, a nurse, was not authorized or
 12
      trained to administer saline.       Zienkievicz also later
 13
      testified that she could not say whether administering saline
 14
      would cause any harm.6     (Id., Ex. D at 6;) Ex. E at 90.)
 15
      Under these facts, the preponderance of the evidence does not
 16
      support the conclusion that the requirements of Rule 702 have
 17
      been met.    Zienkievicz’s opinions are not admissible.
 18
      IV.   Conclusion
 19
 20         Plaintiffs bear the burden of proving the elements of their
 21   case.     They have cited no admissible evidence to establish that an
 22   “accident,” as defined under the Montreal Convention, led to
 23   Decedent’s death.     Plaintiffs have therefore failed to show that
 24
            6
             Somewhat ironically, Zienkievicz testified that an onboard
 25   nurse may not have been qualified to administer saline because “if
      somebody . . . works in a neonatal clinic or a neonatal ICU, that
 26   doesn’t necessarily mean that they’re going to know what to do with
      an adult in terms of medicines, medications, and treatment.”
 27   (Passeri Decl., Ex. E at 79.) As discussed above, Dr. Wanji
      appears to practice neonatal medicine and Dr. Nsahlai is a doctor
 28   of obstetrics and gynecology.

                                           14
Case 2:17-cv-08719-DDP-E Document 121 Filed 08/10/21 Page 15 of 15 Page ID #:3460



  1   there is a genuine issue for trial, let alone that summary judgment
  2   in their favor is warranted.       Accordingly, for the reasons stated
  3   above, Defendant’s Motion for Summary Judgement is GRANTED.
  4   Plaintiff’s motion is DENIED.
  5
  6
      IT IS SO ORDERED.
  7
  8
  9
 10
 11
      Dated:    August 10, 2021

 12                                                DEAN D. PREGERSON
 13
                                                   United States District Judge
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           15
